Citation Nr: 1143935	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-23 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right knee disorder. 


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from April 1996 to January 2007.  His decorations include the Combat Action Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO in Atlanta, Georgia. 

The case was Remanded in March 2011 for further development and is now ready for disposition.  At that time, three issues were on appeal.  Significantly, following further development, service connection for left knee and right shoulder disabilities were granted and the appeals were satisfied in full. 


FINDING OF FACT

There is no evidence of a chronic right knee disorder in service; and, the competent and credible evidence does not support a relationship between the Veteran's current right knee disorder and service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  
	





(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2008, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the available service treatment records and private treatment records with the claims file.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Board also finds that the RO/AMC substantially complied with the Board's March 2011 Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Specifically, the RO/AMC was directed to request from the Veteran the names of any additional private treatment providers.  The Board notes that the Veteran was sent a Duty to Assist letter in March 2011 which requested the Veteran to submit authorization and consent forms for any additional private treatment providers.  The address to which the letter was sent was the address provided by the Veteran on his VA Form 9.  That address differed from the address listed on the correspondence received from the Veteran several days before the Duty to Assist letter that was sent out.  However, as the Veteran responded later that month indicating that he had no additional evidence to submit, the Board finds more than sufficient evidence to show that the Veteran received the March 2011 Duty to Assist letter.  

Further, the March 2011 Remand directed the RO/AMC to request additional service department records.  A review of the M21-1R indicates the appropriate location from which to seek service treatment records.  In this case, the Veteran's DD-214 shows that he was discharged from the Regular Army (RA) and not the Reserve or Guard.  According to the M21-1R, his service treatment records should have been with the VA records management center (RMC).  Efforts were made to locate possible outstanding records and received a negative reply.  Specifically, the RO/AMC requested the records from the VA RMC in March 2011 and June 2011, with negative responses to both requests.  In July 2011, the RO/AMC made a formal finding of unavailability of any additional records.  The Veteran was notified of this outcome by separate correspondence in June 2011 as well as by way of a supplemental statement of the case (SSOC) in August 2011.  The June 2011 letter was sent to the correct, new address that had been identified in the Veteran's March 2011 letter.  Further, in VA's June 2011 letter, the Veteran was told to submit any additional service treatment records.  To date, the Veteran has not submitted additional records.  Absent any indication from the Veteran that there remain outstanding, relevant service treatment records, the duty to assist has been complied with in this case.     

Also in compliance with the March 2011 Remand, the Veteran was provided with a VA examination in May 2011.  The Board finds that the VA examination was wholly adequate as the VA examiner reviewed the Veteran's claims file, interviewed the Veteran and conducted a thorough physical examination of his right knee. There is no indication that the examiner based his opinion on any incorrect factual basis.   Full consideration was given to the personal, lay statements provided by the Veteran.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A review of the record shows that the Veteran has been diagnosed as having chronic patellofemoral syndrome of the right knee with decreased range of motion.  Such is sufficient to establish the diagnosis of a current disability of the right knee as per Shedden (1).  

There is also evidence that the Veteran was seen in August 1998 for an injury/trauma to the right knee.  There was edema, ecchymosis, and tenderness to palpation.  There was no varus or valgus instability or erythema.  The assessment was soft tissue injury.  The Board finds that Shedden element (2) has been met as a result of the April 1998 injury.

However, the record does not necessarily establish the presence of a chronic right knee disorder in service.  In his claim for benefits, he indicated that private treatment for his right knee (and left knee) began in May 2003.  The contemporaneous medical evidence does not support this history.  Records from the identified private treatment provider have been associated with the file but only reflect treatment for the left knee, for which service connection was granted since the claim has been on appeal.  In fact, private treatment records indicate complaints of left knee and left shoulder pain and an MRI for the left knee, but not treatment for the right knee at that time.   Thus, notwithstanding the single reference to treatment for a right knee injury in service, no other treatment for the right knee established in service treatment records or contemporaneous private medical evidence.

Turning to crucial element (3) of the Shedden analysis, the Board finds that the preponderance of the evidence is against the finding that the Veteran's current right knee disability is etiologically related to his active service, to include the documented right knee injury.  

Initially, the Board has considered the Veteran's statements of continuity of symptomatology since service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Board observes that the Veteran is competent to report knee symptoms, including pain, as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran's reported history of continued symptoms since his injury in August 1998 is inconsistent with the other evidence of record.  The Board again notes that the service treatment records and contemporaneous private medical records are silent with respect to complaints, treatment, or diagnosis of a right knee disorder, after the August 1998 injury.  Indeed, during this same period, the record clearly establishes that he sought treatment for other orthopedic complaints, including his left knee; but, there is no record that he complained of any problem with his right knee when he sought treatment for the other orthopedic complaints.  Such causes the Board to question why the Veteran did not mention his right knee, if it was truly bothering him and, therefore, his overall credibility.   See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted if the evidence supports a finding of a nexus between a current disability and service.  In this case, the Veteran argues that his current right knee patellar abnormality is due to the injury in service.  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his right knee patellar abnormality.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because right knee disorders may be linked to a number of causes, it does not involve a simple identification that a layperson is competent to make.  He is clearly not competent to render the opinion that the soft tissue injury that he experienced in 1998 caused his current patellofemoral syndrome.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his right knee disorder are found to lack competency.

Further, the objective evidence of record indicates that the Veteran's current right knee disorder is not related to service.  Specifically, the Veteran underwent a VA examination in May 2011.  At that time, the VA examiner conducted a thorough physical examination and interview with the Veteran.  Following the examination, the VA examiner opined that it was less likely than not that the Veteran's current right knee disorder had its onset in service, within one year of active duty, or was otherwise related to service.  The examiner based his opinion on the fact that there was only one soft tissue injury in service.   He specifically noted that this differed from the Veteran's left knee wherein the established an extended history of treatment for the left knee along with an in-service diagnosis of patellofemoral syndrome.  The Board assigns a high probative value to the May 2011 VA opinion.  

The Board has considered the Veteran's statements that his right knee disorder is medically related to his injury in service.  However, as noted above, the Board finds that he is not competent to diagnose the etiology of his right knee disorder.  See Jandreau, 492 F.3d at 1377 at n.4.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his right knee disorder are found to lack competency.  

In any event, the Board finds that the Veteran's lay statements are outweighed by the May 2011 VA examiner's opinion noted above. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a right knee disorder is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


